Pratt, J.
— It may well be that where the courts of this state have acquired jurisdiction.of the person of a defendant, it may compel to execute a conveyance of lands in another state when the plaintiff shows an equitable right to such conveyance ; but that does not entitle plaintiff to the relief claimed in this action.
So far as the property of the Hew York Gold Mining Go., of Colorado, lay within this state, the appointment of a receiver would doubtless vest the title in the receiver but as to real property outside of the jurisdiction, the appointment can have no such effect, either in law or in equity.
*58A proceeding in invitum can have no force outside the jurisdiction where the proceeding is initiated.
It follows that the property of the Hew York Gold Mining Co., of Colorado, situate in Colorado did not vest in the receiver ; it remained the property of the company, and could be disposed of by it as if no receiver had been appointed.
As to such property, any creditor of the ■ company could have resorted to the Colorado courts and, in a proper action against the company, secured such rights and remedies as that jurisdiction afforded him. Failing in any such action by the creditors of the company, the corporation itself could proceed to use or dispose of the property, entirely unaffected by the appointment here of the receiver.
Notice of the appointment in Hew York of the receiver entirely fails to stamp any character of fraud upon the subsequent action of the officers of the company; any action on their part, lawful and proper, in case no receiver has been appointed, was lawful and proper after such appointment has ■ been made.
It may well be that upon the facts stated in the complaint the creditors of the original company may be entitled in the Colorado court, to a lien upon the property in the hands of its present holders.
But such action should be.brought by the creditors. The receiver has no title to the property in Colorado, and hence cannot sustain this action. His rights can be no greater in a Hew York forum than they could be in Colorado.
It follows that the defendants are entitled to judgment on the demurrer.